Citation Nr: 1426291	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-12 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded the claim for further development in September 2013 and is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

This claim was converted to a paperless appeal and scanned into the Veterans Benefits Management System (VBMS) paperless appeals system.  This appeal was processed using that system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the currently diagnosed bilateral sensorineural hearing loss is related to military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced problems hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current bilateral hearing loss.  In a November 2010 statement (VA Form 21-4138), the Veteran said that he worked as an electrician's mate while in the Navy, and his station was located below 40 mm guns.  He stated being "constantly" exposed to noise trauma during the firing of these guns.  The RO, in granting a separate service connection claim for tinnitus, has conceded the Veteran's in-service noise exposure.  See April 2012 Rating Decision.

The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  His January 1964 entrance examination showed normal findings for his hearing based on audiometry testing.  A December 1967 separation examination also showed normal hearing with a score of 15/15 on a whispered voice hearing test.

In February 2012, the Veteran underwent a VA audiology examination, where he was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss was related to military service because both his enlistment examination and the whisper test on his separation examination reflected normal hearing.  The examiner concluded that the  more likely cause of the Veteran's current hearing loss are "a diagnosis of multiple sclerosis which has a very high incidence of sensorineural hearing loss," years of working around factory noise, shooting weapons as a hunter, and woodworking with power saws and air nailers.

In his March 2012 Notice of Disagreement, the Veteran disputed the factual premises of the VA opinion, stating that he never had any post-service employment that involved high noise levels.  Rather, he worked and retired from a cable TV and telephone service provider.  Further, the Veteran maintained that he never told the examiner that he hunted, used power tools or nail guns.  The Veteran also disputed the audiologist's assertion that a diagnosis of multiple sclerosis was the more likely cause of his hearing loss, stating that he began having hearing problems in 1964, decades before being diagnosed with multiple sclerosis in 2000.  

In September 2013, the Board remanded the case for another VA examination because it determined that the February 2012 VA examiner's opinion was inadequate.  

In November 2013, the Veteran was given another VA examination and was again diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  In support of this conclusion, the examiner noted that there were only two hearing screenings found in the Veteran's service treatment records.  The Veteran's entrance examination report showed normal hearing and his separation examination included a whisper voice test that revealed the Veteran's hearing to be 15/15 in both ears.  

The examiner explained that the whisper voice test was a crude screening that offered no frequency-specific data that could either support or refute the presence of hearing loss at the time of testing.  The examiner stated that the only thing he could say for certain based on these reports is that the Veteran entered the military with normal hearing in both ears and that without a frequency-specific screening at separation, he could not say for certain whether the Veteran's hearing remained normal or declined.  Further, the examiner stated that the Veteran reported a history of occupational and recreational noise which was also hazardous and could have caused the current hearing loss.  

The Board finds that the November 2013 VA examiner's conclusion that an etiology opinion could not be provided without resorting to speculation does not make the opinion speculative.  Cf. Jones v. Shinseki, 23 Vet.App. 382 (2010).  The examiner explained that the whisper voice tests performed during service offered no data that could either support or refute the presence of hearing loss at the time of testing.  Thus, it is clear that the inability to offer an opinion is an assessment arrived at after considering "all procurable and assembled data."  Id. at 390.    

The Veteran has consistently claimed that he has experienced bilateral hearing loss since service as a result of exposure to in-service acoustic trauma.  The Veteran's statements concerning noise exposure during service and hearing issues post-service are credible, and there is no evidence in the record which contradicts any of the Veteran's statements.  The lay statements that the Veteran experienced hearing loss since service must be accorded some weight, as they are competent, credible, and therefore persuasive regarding the onset and continuing symptomatology of his hearing loss.  See Jandreau, 492 F.3d at 1377; see also Charles, 16 Vet. App. at 374.  The Board concludes that the lay evidence provides a medically sound basis to attribute the Veteran's current hearing loss to noise exposure in service.

The Board recognizes that the record includes a negative nexus opinion from the February 2012 VA examiner.  However, the Board finds that this opinion is inadequate and therefore not afforded any probative weight because the examiner did not fully consider the Veteran's reports of in-service noise exposure, he appeared to base his conclusion on the Veteran's separation examination results indicating normal hearing, and his summary of the Veteran's post-service noise exposure has been directly disputed by the Veteran.  

The evidence of record demonstrates that the Veteran has current bilateral sensorineural hearing loss; he had normal hearing upon entry into service; he was exposed to acoustic trauma in service; he denied any post-service history of acoustic trauma; and he has experienced hearing loss continually since service.  Given these factors, the Board finds the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  Service connection is granted.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


